Case 16-63213-sms       Doc 57   Filed 10/15/19 Entered 10/15/19 15:17:02       Desc Main
                                 Document     Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



IN RE:                                    )      CASE NO.      16-63213-SMS
                                          )
DAVID M. QUINN,                           )      CHAPTER       7
                                          )
         Debtor.                          )
                                          )


                          NOTICE OF DEPOSIT OF UNCLAIMED
                           FUNDS INTO REGISTRY OF COURT

         Neil C. Gordon, the Trustee of the named estate, hereby shows the following:

         1.    In accordance with 11 U.S.C. Section 347(a), payment has been stopped

on all checks of the estate which remain unpaid, as identified in Paragraph 2. The total

sum of these checks is $1,427.80, which has been deposited with the Court for

disposition pursuant to 28 U.S.C. Sections 2041 et. seq.

         2.    Pursuant to Federal Rules of Bankruptcy Procedure 3011, the last known

name and address of each entity whose final dividend check has not been presented for

payment and the amount that such entity is entitled to be paid from the property of the

estate which has been paid into the Court is as follows:


Name and Last Known Addresses                                  Amount

Snap Advances LLC                                              $1,427.80
136 E. South Temple #2420




14134844v1
Case 16-63213-sms     Doc 57   Filed 10/15/19 Entered 10/15/19 15:17:02    Desc Main
                               Document     Page 2 of 3




Salt Lake City, UT 84111


                                       ARNALL GOLDEN GREGORY LLP

                                       /s/ Neil C. Gordon
                                       Neil C. Gordon, Chapter 7 Trustee
                                       State Bar No. 302387

171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363-1031
(404) 873-8596
Neil.Gordon@agg.com




14134844v1
Case 16-63213-sms        Doc 57    Filed 10/15/19 Entered 10/15/19 15:17:02        Desc Main
                                   Document     Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above Notice of Deposit of
Unclaimed Funds into Registry of Court was sent correctly addressed with proper postage
by First Class U.S. Mail to the following:
    Office of the U.S. Trustee
    362 Richard B. Russell Building
    75 Ted Turner Drive, S.W.
    Atlanta, Georgia 30303

    Matthew C. Hines
    Law Office of Matthew C. Hines
    Building 500
    1900 The Exchange SE
    Atlanta, GA 30339

    David M. Quinn
    915 Pine Oak Trail
    Austell, GA 60168

    Snap Advances LLC
    136 E. South Temple #2420
    Salt Lake City, UT 84111

    Snap Advances
    c/o Joseph M. R. Covey
    101 South 200 East, Ste 700
    Salt Lake City, UT 84111-3105

    Snap Advances
    Attn: Marie Bondaruk
    1182 W. 2400 S
    West Valley City, UT 84119-8510

    This 14th day of October, 2019.
                                               /s/ Neil C. Gordon
                                               Neil C. Gordon, Trustee
                                               State Bar No. 302387




14134844v1
